         Case 3:21-cv-00295-AJB-WVG Document 2 Filed 02/18/21 PageID.9 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       STEPHEN TAMUFOR FON,                                      Case No. 1:21-cv-00171-SAB-HC
12                        Petitioner,
                                                                   ORDER TRANSFERRING CASE TO THE
13               v.                                                UNITED STATES DISTRICT COURT FOR
                                                                   THE SOUTHERN DISTRICT OF
14       ALEJANDRO MAYORKAS, et al.,                               CALIFORNIA
15                        Respondents.
16

17              Petitioner is an immigration detainee proceeding pro se with a petition for writ of habeas

18 corpus pursuant to 28 U.S.C. § 2241.

19              In the petition, Petitioner challenges his prolonged detention on due process and Eighth

20 Amendment grounds in addition to his exposure to illness and consequences of death through

21 exposure to COVID-19. (ECF No. 1 at 6).1 Petitioner is currently detained at the Imperial

22 Regional Detention Facility in Calexico, California, which is located in the Southern District of

23 California. (Id. at 1).

24              Here, Petitioner challenges his present physical confinement. Therefore, venue is proper

25 in the district of confinement, which is the Southern District of California. See Padilla v.

26 Rumsfeld, 542 U.S. 426, 443 (2004) (“The plain language of the habeas statute [28 U.S.C.
27

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
     Case 3:21-cv-00295-AJB-WVG Document 2 Filed 02/18/21 PageID.10 Page 2 of 2



 1 § 2241] thus confirms the general rule that for core habeas petitions challenging present physical

 2 confinement, jurisdiction lies in only one district: the district of confinement.”).

 3          Accordingly, IT IS HEREBY ORDERED that this action is TRANSFERRED to the

 4 United States District Court for the Southern District of California.

 5
     IT IS SO ORDERED.
 6

 7 Dated:      February 17, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
